 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6

 7    OMAR AYALA,                                     Case No. 2:17-cv-02093-RFB-VCF
 8                Petitioner,
             v.                                       ORDER
 9

10    BRIAN E. WILLIAMS, SR., et al.,
11                Respondents.
12

13

14           In this habeas corpus action, the respondents were due to file an answer by
15   April 15, 2019. See Order entered January 15, 2019 (ECF No. 29).
16           On April 9, 2019, Respondents filed a motion for extension of time (ECF No. 30),
17   requesting a 30-day extension of time, to May 15, 2019, to file their answer.
18   Respondents’ counsel states that the extension of time is necessary because of his
19   obligations in other cases. The petitioner does not oppose the motion for extension of
20   time.
21           The Court finds that Respondents’ motion for extension of time is made in good
22   faith and not solely for the purpose of delay, and that there is good cause for the extension
23   of time requested.
24           IT IS THEREFORE ORDERED that Respondents’ motion for extension of time
25   (ECF No. 30) is GRANTED. Respondents will have until and including May 15, 2019, to
26   file their answer.
27

28
                                                  1
 1             IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 2   proceedings set forth in the order entered October 25, 2017 (ECF No. 21) will remain in

 3   effect.

 4             IT IS FURTHER ORDERED that the Clerk of the Court is directed to correct the

 5   docket for this case to reflect that the respondent warden is “Brian E. Williams, Sr.”

 6

 7             DATED this 10th day of April, 2019.
 8

 9
                                                         RICHARD F. BOULWARE, II,
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
